DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2004/0012028) in view of Kim et al. (US 2018/0069190) and Tsai et al. (US 2016/0087022).
In reference to claim 1, Park et al. (US 2004/0012028), hereafter “Park,” discloses an organic light emitting diode (OLED) display device, with reference to Figures 1 and 4, comprising: a display component board including a substrate 100 and a plurality of layer structures disposed on the substrate; a switching thin film transistor Ts, a light emitting layer 132, and a driving thin film transistor T that are disposed on the display component board; the driving thin film transistor being electrically connected to the switching thin film transistor, paragraphs 52 and 12, and an anode metal layer 114 of the light emitting layer, paragraph 69; wherein the driving thin film transistor includes a second source/drain metal layer 124, 126 and a second active layer with a low temperature polysilicon material, paragraphs 17 and 57, and the second source/drain metal layer is located above the anode metal layer; wherein a first hole 127 is formed through the layer structures between the second source/drain metal layer and the anode 
Park does not disclose the switching thin film transistor includes a first source/drain metal layer and a first active layer with an oxide semiconductor material.
Kim et al. (US 2018/0069190), hereafter “Kim,” discloses a display device including teaching a switching thin film transistor, T2 in Figures 4 and 5 and paragraph 115, that includes a first source/drain metal layer DE2-P1, SE2-P and a first active layer OSP2 with an oxide semiconductor material, paragraphs 127-129. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the switching thin film transistor to include a first source/drain metal layer and a first active layer with an oxide semiconductor material. One would have been motivated to do so in order to form the switching thin film transistor with an oxide semiconductor with low leakage current, see paragraph 26 of Tsai et al. (US 2016/0087022).
In reference to claim 2, Park discloses wherein the OLED display device includes a buffer layer 102 disposed on the substrate, a first insulating layer 107 disposed on the buffer layer, a gate insulating layer disposed on the first insulating layer, a third insulating layer 118 disposed above the gate insulating layer, and a flat layer 128 and an encapsulation layer 134 disposed on the third insulating layer; the second active layer 104 is disposed on the buffer layer, the second source/drain metal layer is located on the third insulating layer, and the driving thin film transistor further includes a second gate 108 disposed on the first insulating layer, paragraph 53.
Park does not disclose a gate insulating layer disposed on the first insulating layer.

[AltContent: textbox (A portion of Figure 4 of Park (left) and Figure 5 of Kim (right) annotated to show corresponding layers 102/BFL, 107/10, 110/30 within the respective stacks and the location of the gate insulating layer 20 and first active layer OSP2 of Kim between layers 107 and 110 in the stack of Park in modifying Park to include the first transistor as taught by Kim.)][AltContent: rect][AltContent: rect][AltContent: rect]In reference to claim 3, Park in view of Kim discloses a second insulating layer, 110 in Figure 4 of Park (corresponding to layer 30 in Figure 5 of Kim), is further disposed between the gate insulating layer and the third insulating layer, see annotated figure below.

In reference to claim 4, Kim discloses the first active layer OSP2 and the first source/drain metal layer DE2-P1, SE2-P1 are located on the gate insulating layer 20, and the 
In reference to claim 5, Park in view of Kim discloses the first gate is a bottom gate, and the second gate is a top gate.
In reference to claim 6, Park in view of Kim discloses each of the first insulating layer 107, paragraph 58 of Park, and the second insulating layer 110, paragraph 59, is a single-layer structure or a multilayered structure of a silicon nitride material or a silicon oxide material.
Park is silent regarding the material of the third insulating layer.
Kim teaches a third insulating layer 30 is a single-layer structure or a multilayered structure of a silicon nitride material or a silicon oxide material, paragraphs 99 and 100. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the third insulating layer to be a single-layer structure or a multilayered structure of a silicon nitride material or a silicon oxide material. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).
In reference to claim 7, Park discloses a manufacturing method of an organic light emitting diode (OLED) display device, comprising steps of: 
S10, forming a second active layer, 104a in Figure 5A, with a low temperature polysilicon material on a substrate, paragraphs 17 and 57; 
S20, forming a first insulating layer, 107 in Figure 5B, covering the second active layer on the substrate; 

S60, forming a third insulating layer 118 in Figure 5E, and an anode metal layer, 114 in figure 5D, above the gate insulating layer, paragraphs 69; 
S70, forming a second source/drain metal layer 124, 126 in Figure 5F, and the anode metal layer on the third insulating layer, wherein the second source/drain metal layer is electrically connected to the second active layer, paragraphs 61 and 62; and
 S80, forming a flat layer 128, a light emitting layer 132, and an encapsulation layer 134 on the third insulating layer, paragraphs 63 and 65.
Park does not disclose forming a first gate on the first insulating layer, wherein the first gate and the second gate are independent of each other,
S40, forming a gate insulating layer covering the first gate and the second gate on the first insulating layer; S50, forming a first active layer on the gate insulating layer and a first source/drain metal layer electrically connected to the first active layer; or
the second source/drain metal layer electrically connected to the first source/drain metal layer.
Kim discloses a method of making an OLED display device including teaching forming a first gate, GE2 in Figure 6B, on the first insulating layer 10, wherein the first gate and the second gate GE1, are independent of each other,
S40, forming a gate insulating layer, 20 in Figure 6C, covering the first gate and the second gate on the first insulating layer;
 S50, forming a first active layer OSP2 on the gate insulating layer and a first source/drain metal layer, DE2-P1, SE2-P1, electrically connected to the first active layer, paragraph 129, and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a first gate on the first insulating layer, wherein the first gate and the second gate are independent of each other,
form a gate insulating layer covering the first gate and the second gate on the first insulating layer; and
form a first active layer on the gate insulating layer and a first source/drain metal layer electrically connected to the first active layer; and
for the second source/drain metal layer to be electrically connected to the first source/drain metal layer.
One would have been motivated to do so in order to form the switching thin film transistor with an oxide semiconductor with low leakage current, see paragraph 26 of Tsai et al. (US 2016/0087022).
In reference to claim 8, Kim discloses, in the step S30, the first gate and the second gate are made by one process, Figure 6B and paragraph 124.
In reference to claim 9, Kim discloses wherein after the step S50 and before the step S60, the manufacturing method further comprises step of: S90, forming a second insulating layer 30 covering the first active layer and the first source/drain metal layer on the gate insulating layer, Figure 6E.
In reference to claim 10, Park in view of Kim discloses each of the first insulating layer 107, paragraph 58 of Park, and the second insulating layer 110, paragraph 59, is a single-layer structure or a multilayered structure of a silicon nitride material or a silicon oxide material.

Kim teaches a third insulating layer 30 is a single-layer structure or a multilayered structure of a silicon nitride material or a silicon oxide material, paragraphs 99 and 100. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the third insulating layer to be a single-layer structure or a multilayered structure of a silicon nitride material or a silicon oxide material. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897